DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants Amendment filed on January 19, 2021.  Claims 1-19 have been canceled.   Claims 20-41 are pending and presented for examination,

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 20-41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 20, Applicant discloses a placing a client in a non-

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 20-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants claim calculating a figure of merit for rejection for at least one client connected to at least one of said servers however it is unclear which elements are performing this feature of the claim.  The Examiner will interpret the calculating step being performed by a device until further clarification.  Applicants claim placing a client in a non-connected condition however it is unclear what is considered a non-connected condition.  The Examiner will interpret the non-connected condition as the client not being connected to the server its currently connected to. Applicants also claim connecting the rejected client to a server again.  However, it is unclear how it is determined that a client can connect to server after being rejected and if the client is connecting to the same server or different server.  The Examiner will interpret connecting the rejected client to a server again as allowing the client to connect any server in the multi-client/multi-server system until further clarification.
20 recites the limitation "the relevant client" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 20 recites the limitation "the server" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 20 recites the limitation "the client" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 20-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koning et al (hereinafter, “Koning”, U.S. Pat. No. 8,499,086) in view of Aweya et al (hereinafter, “Aweya”, U.S. Pat. No. 7,231,445).
As per claim 20, Koning discloses method for managing a multi-client/multi-server system, comprising a plurality of servers and a plurality of clients, each client requiring a connection to at least one of said servers; the method comprising the following steps:
connecting each client to a respective one of said servers and establishing a data communication between each client and the respective server, thus forming a multi-client/multi-server network (col. 4, lines 39-43; Koning discloses connecting clients to  servers in a server group allowing each client to send a request to a server to communicate and send requests to);
rejecting at least one client, which is connected to a server (col. 7, lines 54-57; col. 8, lines 35-40 and column 9, lines 34-39, Koning discloses redistributing client load by having client which was communicating with a server terminated and redistributed to another server), and placing said client in a non-connected condition (col. 8, lines 35-40; Koning discloses redistributing client load by having client which was communicating with a server terminated and redistributed to another server); and
connecting the rejected client to a server again (col. 8, lines 35-40; Koning discloses redistributing client load by having client which was communicating with a server terminated and redistributed to another server).
However, Koning does not explicitly disclose:
calculating a figure of merit for rejection for at least one client connected to at least one of said servers, each figure of merit for rejection determining a probability of rejection of the relevant client by the server; and
wherein the client to be rejected is selected on the basis of the figure of merit for rejection.
Aweya discloses a technique for adaptively distributing web server requests comprising:
calculating a figure of merit for rejection for at least one client connected to at least one of said servers, each figure of merit for rejection determining a probability of rejection of the relevant client by the server (col. 6, lines 4-18; Aweya discloses an admission control computations for generate a probability that a new client request will be rejected based performance weights); and
wherein the client to be rejected is selected on the basis of the figure of merit for rejection (col. 6, lines 4-18, Aweya discloses the admission control computations using 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
As per claim 21, Koning discloses the invention substantially as claims discussed above.
However, Koning does not explicitly disclose:
 a quality of a client-server communication signal; an amount of buffer memory available for the client; a number of clients queueing for connection to a server; a number of total clients connected to the server; a number of total clients connected to servers of the system; or a combination of a plurality of said parameters.
Aweya discloses a technique for adaptively distributing web server requests comprising:
a quality of a client-server communication signal; an amount of buffer memory available for the client; a number of clients queueing for connection to a server; a number of total clients connected to the server; a number of total clients connected to servers of the system; or a combination of a plurality of said parameters (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
22, Koning discloses the invention substantially as claims discussed above.
However, Koning does not explicitly disclose:
the step of weighing at least one factor, whereupon the figure of merit for rejection depends, with a weighting coefficient.
Aweya discloses a technique for adaptively distributing web server requests comprising:
the step of weighing at least one factor, whereupon the figure of merit for rejection depends, with a weighting coefficient (col. 6, lines 4-18; Aweya discloses an admission control computations for generate a probability that a new client request will be rejected based performance weights).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
As per claim 23, Koning discloses the invention substantially as claims discussed above.
However, Koning does not explicitly disclose:
the step of weighing each factor, whereupon the figure of merit for rejection depends, with a weighting coefficient.
Aweya discloses a technique for adaptively distributing web server requests comprising:
the step of weighing each factor, whereupon the figure of merit for rejection depends, with a weighting coefficient (col. 6, lines 4-18; Aweya discloses an admission control computations for generate a probability that a new client request will be rejected based performance weights).

As per claim 24, Koning discloses wherein the step of connecting a client to a server comprises the following steps:
the client generates a request for connection (col. 8, lines 52-56); 
when one of the servers receives a request for a connection from one of the clients, the server connects the requesting client thereto (col. 8, lines 52-56).
As per claim 25, Koning discloses the invention substantially as claims discussed above.
However Koning does not explicitly disclose wherein:
the server receiving a request for connection from a client calculates a figure of merit for the requesting client;
the server sends a connection-accepting response to the requesting client with a probability, which depends upon the figure of merit; 
the requesting client receiving a connection-accepting response joins the server and starts communication therewith.
Aweya discloses a technique for adaptively distributing web server requests comprising:
the server receiving a request for connection from a client calculates a figure of merit for the requesting client (col. 9, lines 49-67);
the server sends a connection-accepting response to the requesting client with a probability, which depends upon the figure of merit (col. 9, lines 49-67); 
the requesting client receiving a connection-accepting response joins the server and starts communication therewith (col. 9, lines 49-67).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of allowing a client request connect to a server. 
As per claim 26, Koning discloses the invention substantially as claims discussed above.
However, Koning does not explicitly disclose the step of calculating the figure of merit on a combination of the following factors: 
a number of available slots of the server; a strength of the transmission signal from the requesting client to the server; a number of requests for connection issued by the requesting client. 
Aweya discloses a technique for adaptively distributing web server requests comprising:
a number of available slots of the server; a strength of the transmission signal from the requesting client to the server; a number of requests for connection issued by the requesting client (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
As per claim 27, Koning discloses the invention substantially as claims discussed above.

a client-depending factor; a server-depending factor; a transmission channel-depending factor; or a combination thereof.
Aweya discloses a technique for adaptively distributing web server requests comprising:
a client-depending factor; a server-depending factor; a transmission channel-depending factor; or a combination thereof (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
As per claim 28, Koning discloses the invention substantially as claims discussed above.
However, Koning does not explicitly disclose:
the step of weighing each factor, whereupon the figure of merit depends, with a weighting coefficient.
Aweya discloses a technique for adaptively distributing web server requests comprising:
the step of weighing each factor, whereupon the figure of merit depends, with a weighting coefficient (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request).

As per claim 29, Koning discloses the invention substantially as claims discussed above.
However, Koning does explicitly disclose:
the step of weighing at least one factor, whereupon the figure of merit depends, with a weighting coefficient.
Aweya discloses a technique for adaptively distributing web server requests comprising:
the step of weighing at least one factor, whereupon the figure of merit depends, with a weighting coefficient (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
As per claim 30, Koning discloses the invention substantially as claims discussed above.
However, Koning does not explicitly disclose:
wherein at least one weighting coefficient is variable, and preferably all the weighting coefficients are variable.
Aweya discloses a technique for adaptively distributing web server requests comprising:
wherein at least one weighting coefficient is variable, and preferably all the weighting coefficients are variable (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
As per claim 31, Koning discloses the invention substantially as discussed above.
However, Koning does not explicitly disclose:
wherein the weighting coefficient of at least one factor is a function of at least one of the other factors.
Aweya discloses a technique for adaptively distributing web server requests comprising:
wherein the weighting coefficient of at least one factor is a function of at least one of the other factors (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
As per claim 32, Koning discloses the invention substantially as discussed above.
However, Koning does not explicitly disclose:
wherein at least one weighting coefficient is constant.
Aweya discloses a technique for adaptively distributing web server requests comprising:
wherein at least one weighting coefficient is constant (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
As per claim 33, Koning discloses the invention substantially as discussed above.
However, Koning does not explicitly disclose wherein the step of exchanging information between a plurality of servers comprises the steps of: 
comparing the figure of merit for rejection calculated by a plurality of servers;
 rejecting the client which has the highest figure of merit for rejection.
Aweya discloses a technique for adaptively distributing web server requests comprising:
comparing the figure of merit for rejection calculated by a plurality of servers (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request);
 rejecting the client which has the highest figure of merit for rejection (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of 
As per claim 34, Koning discloses the invention substantially as discussed above.
However, Koning does not explicitly disclose wherein the step of exchanging information between a plurality of servers comprises the steps of: 
comparing the figure of merit calculated by a plurality of servers for a requesting client;
sending a connection-accepting response to the requesting client from the server which has calculated the highest figure of merit for that client.
Aweya discloses a technique for adaptively distributing web server requests comprising:
comparing the figure of merit calculated by a plurality of servers for a requesting client (col. 6, lines 4-18);
sending a connection-accepting response to the requesting client from the server which has calculated the highest figure of merit for that client (col. 9, lines 49-67).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of allowing a client request connect to a server. 
As per claim 35, Koning discloses the invention substantially as discussed above.
However, Koning does not explicitly disclose wherein:
when servers receive a request for connection from one of the clients, the servers calculate respective figures of merit for the requesting client;
the figures of merit calculated by said servers are compared, and the requesting client will be joined to the server that has calculated the highest figure of merit.
Aweya discloses a technique for adaptively distributing web server requests comprising
when servers receive a request for connection from one of the clients, the servers calculate respective figures of merit for the requesting client (col. 6, lines 4-18);
the figures of merit calculated by said servers are compared, and the requesting client will be joined to the server that has calculated the highest figure of merit (col. 6, lines 4-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of allowing a client request connect to a server. 
As per claim 36, Koning discloses the invention substantially as discussed above.
However, Koning does not explicitly disclose the step of calculating the figure of merit as a function of at least one of:
 a client-depending factor; a server-depending factor; a transmission channel-depending factor; or a combination thereof.
Aweya discloses a technique for adaptively distributing web server requests comprising:
a client-depending factor; a server-depending factor; a transmission channel-depending factor; or a combination thereof (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. number of connections) of the web servers to reject the client request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
As per claim 37, Koning discloses the invention substantially as discussed above.

wherein the figure of merit is further calculated on a factor indicative of an amount of free data buffer memory of the requesting client.
Aweya discloses a technique for adaptively distributing web server requests comprising:
wherein the figure of merit is further calculated on a factor indicative of an amount of free data buffer memory of the requesting client (col. 6, lines 4-18, Aweya discloses the admission control computations using performance measures (i.e. memory utilization) of the web servers to reject the client request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of rejection a client request based on the number of connections to a server. 
As per claim 38, Koning discloses the invention substantially as discussed above.
However, Koning does not explicitly disclose discloses:
the step of weighing at least one factor, whereupon the figure of merit depends, with a weighting coefficient.
Aweya discloses a technique for adaptively distributing web server requests comprising:
the step of weighing at least one factor, whereupon the figure of merit depends, with a weighting coefficient (col. 6, lines 4-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of allowing a client request connect to a server. 
As per claim 39, Koning discloses the invention substantially as discussed above.
However, Koning does not explicitly disclose discloses:
the step of weighing each factor, whereupon the figure of merit depends, with a weighting coefficient.
Aweya discloses a technique for adaptively distributing web server requests comprising:
the step of weighing each factor, whereupon the figure of merit depends, with a weighting coefficient (col. 6, lines 4-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koning by implementing or incorporating calculating the probability of a server using weight factors for the purpose of allowing a client request connect to a server. 
As per claim 40, Koning further discloses:
the step of exchanging information between a plurality of said servers (col. 6, lines 61-65).
As per claim 41, Koning discloses:
 wherein the clients are configured such that when a client has joined a server, further communication will be only through the server, which the client has joined col. 7, lines 54-67).

Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 20-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

ltj
March 4, 2021